DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art of record, Fushimi (US 2015/0123547), neither shows or suggests a lighting device comprising, in addition to other limitations of the claim, a first segment arranged for providing a first light output for illuminating a first product, a second segment, adjacent to the first segment, arranged for providing a second light output for illuminating a second product, wherein the lighting device is comprised in a housing, the housing arranged such that the light emitted by the first segment reflects of at least a shopper facing portion of the first product, a sensing device arranged for sensing a magnetic field and to generate a signal indicative of the presence of the magnetic field, wherein the sensing device is a magnetically operable switch, and wherein the housing provides a region to receive a magnetic key card; and the sensing device is arranged for sensing the magnetic field when the magnetic key card is provided in the housing, and the generation of the signal, by the magnetic key card, indicative of the presence of the magnetic field corresponds to the activation of the magnetically operable switch; a controller arranged for changing an operational mode of the lighting device from a normal lighting mode to a highlighting mode based on the signal indicating presence of the magnetic field; wherein in both the normal lighting 
Due to their dependencies upon independent claim 1, claims 2-3, 7, and 11 are also allowable.
Regarding independent claim 12, the closest prior art of record, Fushimi (US 2015/0123547), neither shows or suggests a method for highlighting a first product over a second product placed in a first and a second section respectively of a store fixture, display or shelf, the method comprising, in addition to other limitations of the claim, providing a first light output by a first segment of a lighting device for illuminating the first product, providing a second light output by a second segment of the lighting device, adjacent to the first segment, for illuminating the second product, wherein the lighting device is comprised in a housing, the housing arranged such that the light emitted by the first segment reflects of at least a shopper facing portion of the first product, sensing a magnetic field via a sensing device and, based on said sensing, generating a signal indicative of the presence of the magnetic field; wherein the sensing device is a magnetically operable switch, and wherein the housing provides a region to receive a magnetic key card; and the sensing device is arranged for sensing the magnetic field when the magnetic key card is provided in the housing, and the generation of the signal, by the magnetic key card, indicative of the presence of the magnetic field corresponds to the activation of the magnetically operable switch; and changing an operational mode of the lighting device from a normal lighting mode to a highlighting mode based on the signal indicative of the presence of the magnetic field; wherein in both the normal 
Due to its dependency upon independent claim 12, claim 13 is also allowable.
The subject lighting device structure described earlier is provided for helping a shopper traverse a retail store in a safe and efficient manner.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi (US 10,591,348) teaches a system to process load cell data using door sensor data.  Shi (US 10,520,352) teaches a system to validate load cell data.  Rosen (US 10,251,242) teaches information and hub lights.  Lee (US 2012/0105424) teaches a display module for display system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        12 February 2022